Exhibit 10.25

Stock Option Agreement

Navient Corporation 2014 Omnibus Incentive Plan

Net-Settled, Price-Vested Options – 2008

 

 

SLM Corporation (“Predecessor SLM”) established the SLM Corporation Incentive
Plan (the “SLM Plan”).

In connection with the separation (the “Separation”) of the publicly-traded bank
holding company pursuant to that certain Separation and Distribution Agreement
(the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation,
which entity was renamed as of April 29, 2014 as SLM Corporation (“SLM BankCo”),
and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

In connection with the Separation, then outstanding grants under the SLM Plan
are required by the terms of the Separation Agreement to be modified and/or
canceled and modified and/or new awards granted in respect of the outstanding
awards, such grants to be under either or both of the SLM Plan or the Navient
Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the
SLM Plan required by the Separation Agreement are being made by the Compensation
and Personnel Committee of the Board of Directors of SLM BankCo.

Timothy J. Hynes (the “Optionee”) was granted on May 13, 2008 (the “Original
Grant Date”) Net-Settled Stock Options under the SLM Plan (the “Original
Grant”).

The Original Grant is hereby canceled.

The Compensation and Personnel Committee of the Board of Directors of NewCo (the
“Committee”) hereby grants to Optionee Net-Settled Options (the “Substitute
Grant”) under the NewCo Plan with terms and conditions set out below. By
agreement of even date herewith Optionee is also receiving in respect of the
Original Grant a grant of net-settled options under the SLM Plan.

 

A. Option Grant. Stock Options (the “Options”) to purchase a total of 100,000
shares of Common Stock, par value $.01, (“NewCo Common Stock”), of NewCo (the
“Corporation”) are hereby granted the Optionee, subject in all respects to the
terms and provisions of the NewCo Plan, which is incorporated herein by
reference, and this Stock Option Agreement (the “Agreement”). Unless otherwise
stated, any capitalized terms not defined herein shall have the meanings as
described in the SLM Plan as in effect immediately prior to the Distribution
Date (as defined in the Separation Agreement). In the event of any conflict
between the provisions of this Agreement and the provisions of the NewCo Plan,
the terms of the NewCo Plan control, except as expressly stated otherwise
herein. The Options are non-qualified stock options and are not intended to
qualify as incentive stock options under Section 422 of the Internal Revenue
Code of 1986, as amended, and will be interpreted accordingly.

 

B. Option Price. The purchase price per share is $13.9310 dollars (the “Option
Price”).

 

C. Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant
Date”).

 

Page 1 of 7



--------------------------------------------------------------------------------

Exhibit 10.25

Stock Option Agreement

Navient Corporation 2014 Omnibus Incentive Plan

Net-Settled, Price-Vested Options – 2008

 

 

 

D. Vesting; Exercisability. Fifty (50) percent of the Options are vested by
reason of the terms and conditions of the Original Grant. Fifty (50) percent of
the Options vest upon the earlier of (i) the Predecessor SLM common stock par
value of $.20 (“SLM Common Stock”) per share price reaching a closing price
equal to or greater than $30.63 per share for five days at any time after the
Original Grant Date and before the Grant Date, but no sooner than two years from
the Original Grant Date, (ii) NewCo Common Stock reaching a closing price equal
to or greater than $19.5034 per share for five days at any time on or after the
Grant Date, or (iii) in combination the per share price of SLM Common Stock
and/or NewCo Common Stock reaches a closing price equal to or greater than
$30.63 per share in the case of SLM Common Stock and $19.5034 per share in the
case of NewCo Common Stock for five days after the Original Grant Date. In any
event, all the Options vest eight years from the Original Grant Date or upon the
Optionee’s death, Disability or Involuntary Termination, unless the Options are
terminated earlier in accordance with the provisions of the NewCo Plan or this
Agreement. For purposes of this Agreement, “Disability” has the meaning set
forth in the SLM Long Term Disability Plan in effect immediately prior to the
Distribution Date (as defined in the Separation Agreement).

 

  •   Upon termination of employment for any reason, other than death,
Disability or Involuntary Termination, any unvested Options will not vest and
will be canceled. If the Optionee voluntarily ceases to be an employee of the
Corporation (or its subsidiaries) and meets the retirement eligibility
requirements under Predecessor SLM’s retirement eligibility policy in effect as
of the Original Grant Date (“Retirement Eligible”), which shall be determined by
the Corporation in its sole discretion, all unvested Options will continue to
vest based on their original vesting terms and each vested portion of the
Options will be exercisable for one year from the date such portion vests, but
in no event later than the Expiration Date (as defined below). If Optionee
voluntarily terminates employment while Retirement Eligible, then any Options
that are vested as of the date of Optionee’s termination of employment will
remain exercisable until the earlier of: (1) the Expiration Date; or (2) one
year from the date of termination.

 

  •   Upon termination of employment for Misconduct, any Options, vested or
unvested, are forfeited. For purposes of this Agreement, “Misconduct” is defined
as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed
to the Corporation or Predecessor SLM, breach of fiduciary duty or deliberate
disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of
any Corporation or Predecessor SLM trade secret or confidential information; any
conduct constituting unfair competition; inducing any customer of the
Corporation or Predecessor SLM to breach a contract with the Corporation or
Predecessor SLM or any principal for whom the Corporation or Predecessor SLM
acts as agent to terminate such agency relationship; or engaging in any other
act or conduct proscribed by the senior human resources officer of the
Corporation or Predecessor SLM as Misconduct.

 

Page 2 of 7



--------------------------------------------------------------------------------

Exhibit 10.25

Stock Option Agreement

Navient Corporation 2014 Omnibus Incentive Plan

Net-Settled, Price-Vested Options – 2008

 

 

 

  •   Upon termination for death or Disability, vested Options (taking into
account any vesting acceleration set forth above) are exercisable until the
earlier of: (1) the Expiration Date; or (2) one year from the date of
termination.

 

  •   Except as otherwise provided herein, vested Options are exercisable until
the earlier of: (1) the Expiration Date; or (2) three months from the date of
termination.

Optionee’s being an employee of NewCo from and after the Grant Date shall not be
treated as a termination of employment upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the
SLM Plan or the NewCo Plan.

 

E. Expiration. These Options expire ten years from the Original Grant Date (the
“Expiration Date”), subject to the provisions of the NewCo Plan and this
Agreement, which may provide for earlier expiration in certain instances,
including Optionee’s termination of employment.

 

F. Non-Transferable; Binding Effect. These Options may not be transferred except
as provided for in the NewCo Plan, and may be exercised during the lifetime of
the Optionee only by him or her. The terms of these Options shall be binding
upon the executors, administrators, heirs, and successors of the Optionee.

 

G. Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised
only in accordance with the terms of this Agreement. Each exercise must be for
no fewer than fifty (50) Options, other than an exercise for all remaining
Options. Upon exercise of all or part of the Options, the Optionee shall receive
from the Corporation the number of shares of NewCo Common Stock resulting from
the following formula: the total number of Options exercised less the sum of
“Shares for the Option Cost” and “Shares for Taxes,” rounded up to the nearest
whole share. “Shares for the Option Cost” equals the Option Price multiplied by
the number of Options exercised divided by the fair market value of NewCo Common
Stock at the time of exercise. “Shares for Taxes” equals the tax liability (the
statutory withholding maximum) divided by the fair market value of NewCo Common
Stock at the time of exercise. Optionee shall receive cash for any resulting
fractional share amount. As a condition to the issuance of shares of NewCo
Common Stock pursuant to these Options, the Optionee agrees to remit to the
Corporation (through the procedure described in this paragraph) at the time of
any exercise of these Options any taxes required to be withheld by the
Corporation under federal, state, or local law as a result of the exercise of
these Options.

 

H. Vesting Upon Change in Control. Notwithstanding anything to the contrary in
this Agreement, any of the Options which have not otherwise become exercisable
shall become immediately exercisable upon a Change in Control of the
Corporation.

In the event that, as a result of the Options becoming exercisable in connection
with a Change in Control, any state, local or federal taxing authority imposes
any taxes on the Optionee that would not be imposed but for the occurrence of a
Change in Control,

 

Page 3 of 7



--------------------------------------------------------------------------------

Exhibit 10.25

Stock Option Agreement

Navient Corporation 2014 Omnibus Incentive Plan

Net-Settled, Price-Vested Options – 2008

 

 

 

including any excise tax under Section 4999 of the Internal Revenue Code and any
successor or comparable provision, then the Corporation (including any successor
to the Corporation) shall pay to the Optionee at the time any such tax becomes
payable an amount equal to the amount of any such tax imposed on the Optionee
(the amount of any such payment, the “Parachute Tax Reimbursement”). In
addition, the Corporation (including any successor to the Corporation) shall
“gross up” such Parachute Tax Reimbursement by paying to the Optionee at the
time any such tax becomes payable an additional amount equal to the aggregate
amount of any additional taxes (whether income taxes, excise taxes, special
taxes, employment taxes or otherwise) that are payable by the Optionee as a
result of the Parachute Tax Reimbursement being payable to the Optionee and/or
as a result of the additional amounts payable to the Optionee pursuant to this
sentence, such that after payment of such additional taxes the Optionee shall
have been paid on an after-tax basis an amount equal to the Parachute Tax
Reimbursement.

 

I. Clawback Provision. If the Board of Directors of the Corporation, or an
appropriate committee thereof, determines that any fraud or intentional
misconduct by an officer of Predecessor SLM or the Corporation at the level of
Senior Vice President or above (the “Officer”) was a significant contributing
factor to Predecessor SLM or the Corporation having to restate all or a portion
of its financial statement(s), the Board or committee shall, to the extent
permitted by governing law, require reimbursement of any compensation (“spread”)
resulting from the exercise of the Options by the Officer: 1) if such exercise
occurred during the 12-month period following the first public disclosure of the
incorrect financial statement; and 2) in the Board or committee’s judgment, to
the extent that the filing of the false financial statement negatively impacted
Predecessor SLM or the Corporation’s share price.

 

J. Board Interpretation. The Optionee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board of
Directors of the Corporation and, where applicable, the Compensation and
Personnel Committee of the Board of Directors (the “Committee”) concerning any
questions arising under this Agreement or the NewCo Plan.

 

K. Stockholder Rights. The Optionee shall not be deemed a stockholder of the
Corporation with respect to any of the shares of NewCo Common Stock subject to
the Options, except to the extent that such shares shall have been purchased and
transferred to the Optionee. The Corporation shall not be required to issue or
transfer any shares of NewCo Common Stock purchased upon exercise of the Options
until all applicable requirements of law have been complied with and such shares
shall have been duly listed on any securities exchange on which the NewCo Common
Stock may then be listed.

 

L. No Right to Continued Employment. Nothing in the NewCo Plan, in this
Agreement or any other instrument executed pursuant thereto or hereto shall
confer upon the Optionee any right to continued employment with the Corporation
or any of its subsidiaries or affiliates.

 

Page 4 of 7



--------------------------------------------------------------------------------

Exhibit 10.25

Stock Option Agreement

Navient Corporation 2014 Omnibus Incentive Plan

Net-Settled, Price-Vested Options – 2008

 

 

 

M. Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

N. Securities Law Compliance; Restrictions on Resale’s of Option Shares. The
Corporation may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any exercise of the Option
and/or any resales by the Optionee or other subsequent transfers by the Optionee
of any shares of NewCo Common Stock issued as a result of the exercise of the
Option, including without limitation (a) restrictions under an insider trading
policy, (b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Option and/or the NewCo Common Stock underlying the Option and
(c) restrictions as to the use of a specified brokerage firm or other agent for
exercising the Option and/or for such resales or other transfers. The sale of
the shares underlying the Option must also comply with other applicable laws and
regulations governing the sale of such shares.

 

O. Data Privacy. As an essential term of this Option, the Optionee consents to
the collection, use and transfer, in electronic or other form, of personal data
as described in this Option Agreement for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the NewCo Plan. By
entering into this Agreement and accepting the Option, the Optionee acknowledges
that the Corporation holds certain personal information about the Optionee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number or other identification number, salary, tax rates
and amounts, nationality, job title, any shares of stock held in the
Corporation, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding, for the purpose
of implementing, administering and managing the NewCo Plan (“Data”). Optionee
acknowledges that Data may be transferred to any third parties assisting in the
implementation, administration and management of the NewCo Plan, that these
recipients may be located in jurisdictions that may have different data privacy
laws and protections, and Optionee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the NewCo Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Optionee or the Corporation may elect to deposit any
shares of Common Stock acquired upon exercise of the Option. Optionee
acknowledges that Data may be held only as long as is necessary to implement,
administer and manage the Optionee’s participation in the NewCo Plan as
determined by the Corporation, and that Optionee may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing Optionee’s consent
may adversely affect Optionee’s ability to participate in the NewCo Plan.

 

Page 5 of 7



--------------------------------------------------------------------------------

Exhibit 10.25

Stock Option Agreement

Navient Corporation 2014 Omnibus Incentive Plan

Net-Settled, Price-Vested Options – 2008

 

 

 

P. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any options granted under the NewCo Plan by
electronic means or to request Optionee’s consent to participate in the NewCo
Plan by electronic means. Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the NewCo Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation, and such
consent shall remain in effect throughout Optionee’s term of service with the
Corporation and thereafter until withdrawn in writing by Optionee.

 

Q. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware, without giving effect to principles of
conflicts of law.

 

R. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:

Navient Corporation

Attn: Human Resources, Equity Plan Administration

300 Continental Drive

Newark, DE 19713

If to the Optionee, to (i) the last address maintained in the Corporation’s
Human Resources files for the Optionee or (ii) the Optionee’s mail delivery code
or place of work at the Corporation.

 

S. Entire Agreement. This Agreement and the NewCo Plan together set forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersede all prior oral and written and all contemporaneous or
subsequent oral discussions, agreements and understandings of any kind or
nature.

 

T. Miscellaneous. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Optionee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the Agreement. The Optionee is responsible for
complying with all laws applicable to Optionee, including federal and state
securities reporting laws.

 

Page 6 of 7



--------------------------------------------------------------------------------

Exhibit 10.25

Stock Option Agreement

Navient Corporation 2014 Omnibus Incentive Plan

Net-Settled, Price-Vested Options – 2008

 

 

 

The Optionee must contact Merrill Lynch to accept this grant and agree to the
terms and conditions in this Agreement, the applicable plan document, any terms
and conditions documents and all other applicable documents. Merrill Lynch can
be contacted at www.benefits.ml.com or by phone at 1-877-756-ESOP. If Optionee
fails to accept the terms of this grant, the Options may not be exercised.

 

Copies of the Plan Document and Prospectus are available on the Company’s
Intranet site and the Merrill Lynch BenefitsOnline website at
www.Benefits.ML.com. Paper copies or fax request of these documents can also be
obtained by contacting Equity Plan Administration by sending an email to
Equity.Plans@Navient.com.

 

Page 7 of 7